[a102001.jpg]
EXECUTION VERSION INCREASE SUPPLEMENT INCREASE SUPPLEMENT, dated as of February
2, 2018 (the “Increase Supplement”), to the Amended and Restated First Lien
Credit Agreement, dated as of December 22, 2016 (as amended by the First
Amendment to Amended and Restated First Lien Credit Agreement, dated as of
February 2, 2018, and as further amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among ATKORE INTERNATIONAL,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
1. Pursuant to Subsection 2.8 of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate Existing Term Loan
commitment from $495,000,000.00 to $920,000,000.00. 2. The following Lender (the
“Increasing Lender”) has been invited by the Borrower, and has agreed, subject
to the terms hereof, to increase its Existing Term Loan commitment as follows:
[On file with the Administrative Agent]. 3. Pursuant to Subsection 2.8 of the
Credit Agreement, by execution and delivery of this Increase Supplement, the
Increasing Lender agrees and acknowledges that it shall have an aggregate
Initial Term Loan Commitment and Supplemental Term Loan Commitment in the amount
equal to the amount set forth above next to its name. Subject to the terms and
conditions hereof, the Increasing Lender agrees to make, in Dollars, in a single
draw on the Effective Date (as defined below), Supplemental Term Loans in an
aggregate amount not to exceed the amount set forth under the heading
“Supplemental Term Loan Commitment (after giving effect hereto)” above. The
Supplemental Term Loans borrowed on the Effective Date shall initially be in the
form of a pro rata increase to each outstanding Borrowing of Initial Term Loans.
On the Effective Date (after giving effect to the incurrence of Supplemental
Term Loans on such date), the Supplemental Term Loan Commitment of the
Increasing Lender shall immediately terminate. 4. [Reserved]. 5. [Reserved]. 6.
The effectiveness of the Increase, including the obligation of the Increasing
Lender to make a Supplemental Term Loan, is subject to the satisfaction or
waiver by the Increasing Lender of the following conditions (the date of such
satisfaction or waiver of such conditions being referred to herein as the
“Effective Date”): a. The Administrative Agent shall have received (i) a
counterpart of this Increase Supplement executed by each Loan Party and (ii) a
counterpart of this Increase Supplement executed by the Increasing Lender; b.
The Administrative Agent shall have received a duly executed notice of borrowing
in respect of the Supplemental Term Loans as required by Subsection 6.2(a) of
the Credit Agreement;



--------------------------------------------------------------------------------



 
[a102002.jpg]
Page 2 c. The Administrative Agent shall have received customary secretary’s
certificates related to organizational documents, resolutions and officer
incumbency, as well as good standing certificates (or similar document to the
extent relevant in the applicable jurisdiction of organization), with respect to
each Loan Party; d. The Administrative Agent shall have received a certificate
of the Borrower certifying (x) compliance with the ratio test set forth in
clause (ii) of the definition of “Maximum Incremental Facilities Amount” in the
Credit Agreement, (y) that, as of the Effective Date, the condition set forth in
Subsection 6.2(b) of the Credit Agreement shall have been satisfied and (z)
that, as of the Effective Date, no Event of Default under Subsection 9.1(a) or
(f) of the Credit Agreement shall have occurred and be continuing under the
Credit Agreement; e. The Administrative Agent shall have received written
opinions of (i) Debevoise & Plimpton LLP, counsel to the Loan Parties, and (ii)
Richards, Layton & Finger PA, Delaware counsel to the Loan Parties, each
addressed to the Administrative Agent, Collateral Agent and each Increasing
Lender, dated the Effective Date, in form and substance reasonably satisfactory
to the Administrative Agent; f. The Administrative Agent shall have received, at
least three business days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, as has been reasonably requested in writing at
least 7 business days prior to the Effective Date by the Administrative Agent;
g. The Borrower shall have paid all fees payable on the Effective Date pursuant
to the Fee Letter, dated as of January 19, 2018 (as amended pursuant to the
Joinder Agreement, dated as of January 24, 2018); h. The Administrative Agent
shall have received a certificate of the chief financial officer or treasurer
(or other comparable officer) of the Borrower substantially in the form of
Exhibit H to the Credit Agreement certifying the solvency, after giving effect
to the Increase, of the Borrower and its subsidiaries on a consolidated basis;
i. Since January 19, 2018, there shall have been no development or event
relating to or affecting any Loan Party which has had or would reasonably be
expected to have a Material Adverse Effect; and j. The receipt by the
Administrative Agent of a completed life-of-loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged Fee
Property, and to the extent any building or mobile home located on any Mortgaged
Fee Property is located in a special flood hazard area, (i) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Loan Party and (ii) evidence of flood insurance as required by
Subsection 7.5 of the Credit Agreement and otherwise in form and substance
reasonably satisfactory to the Administrative Agent. 7. Within 90 days of the
Effective Date (unless waived or extended by the Administrative Agent in its
discretion), with respect to each Mortgaged Fee Property (as defined in the
Credit Agreement),



--------------------------------------------------------------------------------



 
[a102003.jpg]
Page 3 the Administrative Agent shall have received the following, in each case
in form and substance reasonably acceptable to the Administrative Agent: a. to
the extent required to confirm the enforceability, validity and perfection of
the lien in favor of the Secured Parties, or if determined to be reasonably
necessary or advisable by the Administrative Agent, an amendment to the existing
Mortgages (the “Mortgage Amendments”) to reflect the matters set forth in this
Increase Supplement, duly executed and acknowledged by the applicable Loan
Party, and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law; b. with respect to each Mortgage Amendment, an opinion addressed
to the Administrative Agent, the Collateral Agent and the Secured Parties (as
defined in the Credit Agreement) covering, among other things, the
enforceability of the applicable Mortgage as amended by the Mortgage Amendment
in form and substance reasonably acceptable to the Administrative Agent; c. if
determined to be necessary or advisable by the Administrative Agent and
available on commercially reasonable terms, a date down endorsement to the
existing title policy, which shall reasonably assure the Administrative Agent as
of the date of such endorsement that the real property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances except for
Permitted Liens (as defined in the Credit Agreement) and other liens as agreed
by the Administrative Agent in its discretion; d. evidence of payment of the
Borrower of all search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges and expenses required for the
recording of the Mortgage Amendments referred to above; and e. such affidavits,
certificates, information and instruments of indemnification as shall be
reasonably required to induce the title insurance company to issue the
endorsement to the title policy contemplated above and evidence of payment of
all applicable title insurance premiums, search and examination charges and
related charges required for the issuance of the endorsement to the title policy
contemplated above. 8. In accordance with the Credit Agreement, this Increase
Supplement is designated as a Loan Document. 9. THIS INCREASE SUPPLEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS INCREASE SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. 10. The Credit Agreement and each of the other Loan Documents are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Increase Supplement shall not, except as expressly provided herein, operate as
an amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the



--------------------------------------------------------------------------------



 
[a102004.jpg]
Page 4 Loan Documents. The Borrower and each other Loan Party hereby expressly
acknowledges the terms of this Increase Supplement and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Increase Supplement and the
transactions contemplated hereby and (ii) its grant of Liens on the Collateral
to secure the Obligations (including, without limitation, in respect of the
Initial Term Loans funded hereunder) pursuant to the Security Documents after
giving effect to this Increase Supplement, which Liens shall continue to secure
the payment of all Obligations of the Loan Parties under the Loan Documents.
This Increase Supplement shall not constitute a novation of the Credit Agreement
or any other Loan Document. 11. This Increase Supplement may be executed by one
or more of the parties to this Increase Supplement on any number of separate
counterparts (including by facsimile and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. [Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[a102005.jpg]
[Signature Page to Increase Supplement] IN WITNESS WHEREOF, the parties hereto
have caused this INCREASE SUPPLEMENT to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
The Increasing Lender: DEUTSCHE BANK AG NEW YORK BRANCH By: /s/ Marcus
Tarkington Name: Marcus Tarkington Title: Director By: /s/ Dusan Lazarov Name:
Dusan Lazarov Title: Director



--------------------------------------------------------------------------------



 
[a102006.jpg]
[Signature Page to Increase Supplement] DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent By: /s/ Dusan Lazarov Name: Dusan Lazarov Title: Director
By: /s/ Alicia Schug Name: Alicia Schug Title: Vice President



--------------------------------------------------------------------------------



 
[a102007.jpg]
[Signature Page to Increase Supplement] The Borrower: ATKORE INTERNATIONAL, INC.
By: /s/ James A. Mallak Name: James A. Mallak Title: Vice President & Chief
Financial Officer



--------------------------------------------------------------------------------



 
[a102008.jpg]
[Signature Page to Increase Supplement] The Guarantors: AFC CABLE SYSTEMS, INC.
By: /s/ James A. Mallak Name: James A. Mallak Title: Vice President ALLIED TUBE
& CONDUIT CORPORATION By: /s/ James A. Mallak Name: James A. Mallak Title: Vice
President AMERICAN PIPE & PLASTICS HOLDINGS GROUP, INC. By: /s/ James A. Mallak
Name: James A. Mallak Title: Vice President AMERICAN PIPE AND PLASTICS, INC. By:
/s/ James A. Mallak Name: James A. Mallak Title: Vice President ATKORE
INTERNATIONAL HOLDINGS INC. By: /s/ James A. Mallak Name: James A. Mallak Title:
Vice President and Chief Financial Officer ATKORE PLASTIC PIPE CORPORATION By:
/s/ James A. Mallak Name: James A. Mallak Title: Vice President ATKORE STEEL
COMPONENTS, INC. By: /s/ James A. Mallak Name: James A. Mallak Title: Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[a102009.jpg]
[Signature Page to Increase Supplement] FLEXHEAD INDUSTRIES, INC. By: /s/ James
A. Mallak Name: James A. Mallak Title: Vice President GEORGIA PIPE COMPANY By:
/s/ James A. Mallak Name: James A. Mallak Title: Vice President SPRINKFLEX, LLC
By: /s/ James A. Mallak Name: James A. Mallak Title: Vice President TKN, INC.
By: /s/ James A. Mallak Name: James A. Mallak Title: Vice President and Chief
Financial Officer UNISTRUT INTERNATIONAL CORPORATION By: /s/ James A. Mallak
Name: James A. Mallak Title: Vice President WPFY, INC. By: /s/ James A. Mallak
Name: James A. Mallak Title: Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[a102010.jpg]
[Signature Page to Increase Supplement] CALPIPE INDUSTRIES, LLC By: /s/ James A.
Mallak Name: James A. Mallak Title: Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 